
	

111 HR 196 IH: To provide that no Federal funds may be used for the design, renovation, construction, or rental of any headquarters for the United Nations in any location in the United States unless the President transmits to Congress a certification that the United Nations has adopted internationally recognized best practices in contracting and procurement.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 196
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide that no Federal funds may be used for the
		  design, renovation, construction, or rental of any headquarters for the United
		  Nations in any location in the United States unless the President transmits to
		  Congress a certification that the United Nations has adopted internationally
		  recognized best practices in contracting and procurement.
	
	
		1.Prohibition of Federal funds
			 for the design, renovation, construction, or rental of any headquarters for the
			 United Nations in any location in the United States
			(a)ProhibitionNo Federal funds may be used for the
			 design, renovation, construction, or rental of any headquarters for the United
			 Nations in any location in the United States.
			(b)ExceptionSubsection
			 (a) shall cease to be effective if the President transmits to Congress a
			 certification that the United Nations has adopted internationally recognized
			 best practices in contracting and procurement.
			
